 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    JAMES KW MATLEAN,                                   Case No. 2:17-cv-01461-KJD-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    JAMES DZURENDA, et al.,
10                          Defendants.
11

12          Presently before the court is Nevada state-prison inmate James Matlean’s Request for an

13   Extension of Time to File Response to Defendants Motion for Summary Judgment, Admissions,

14   Interrogatories, and Summons (ECF Nos. 32, 33), filed on April 4, 2019. Defendants Romeo

15   Aranas, Sonya Carrillo, Frank Dreesen, James Dzurenda, Ben Gutierrez, David Mar, and David

16   Tristan filed a response (ECF No. 34) on April 16, 2019. Matlean did not file a reply.

17          Matlean moves for a 60-day extension of time to serve summonses, respond to

18   defendants’ motion for summary judgment, to respond to discovery, and to serve summonses on

19   Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark, stating that he was placed in segregation on

20   January 16, 2019, and he did not have access to his legal documents. Matlean also requests a

21   court order requiring Saguaro Correctional Center to give Matlean all of his legal work within 15

22   days. Defendants do not oppose Matlean’s requests for extensions, which constitutes a consent to

23   the granting of the motion. LR 7-2(d). But defendants respond that the court should not enter an

24   injunction requiring non-party Saguaro Correctional Center to take any action in this case.

25   Matlean filed a response to the motion for summary judgment on April 29, 2019. (Resp. to Mot.

26   for Summ. J. (ECF No. 35).)

27          Given that defendants do not oppose Matlean’s request for an extension of time to serve

28   the summonses and to respond to the motion for summary judgment, the court will grant those
 1   motions. Matlean’s response (ECF No. 35) to the motion for summary judgment is deemed

 2   timely. The court also will allow Matlean to serve the summonses, which will be addressed in

 3   detail in a separate order. To the extent Matlean moves to extend time to respond to outstanding

 4   discovery, however, the motion is denied without prejudice, as it is unclear to the court exactly

 5   what discovery is at issue.

 6          As for Matlean’s request that the correctional facility be required to release his legal

 7   documents, it appears to the court the request may be moot because Matlean attaches various

 8   documents to his response to the motion for summary judgment. 1 The court therefore will deny

 9   his motion without prejudice to the extent he seeks an order requiring the correctional facility to

10   provide his legal work to him.

11          IT IS THEREFORE ORDERED that James Matlean’s Request for an Extension of Time

12   to File Response to Defendants Motion for Summary Judgment, Admissions, Interrogatories, and

13   Summons (ECF Nos. 32, 33) is GRANTED in part and DENIED in part as stated in this order.

14

15          DATED: July 24, 2019

16
                                                            C.W. HOFFMAN, JR.
17                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25
            1
                On March 4, 2019, Matlean moved to voluntarily dismiss the case, stating that he was
26   placed in segregation on January 16, 2019, and that all his documents related to this case were
     lost. It is unclear to the court whether Matlean still seeks this relief, as he ultimately opposed the
27   motion for summary judgment and provided documents in support of his motion for summary
     judgment. Matlean’s motion to voluntarily dismiss the case is pending before the United States
28   district judge assigned to this case and will be addressed in due course.

                                                  Page 2 of 2
